Citation Nr: 1124685	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, right shoulder.

2.  Entitlement to an effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, left shoulder.

3.  Entitlement to an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right wrist.

4.  Entitlement to an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left wrist.

5.  Entitlement to an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right ankle.

6.  Entitlement to an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left ankle. 

7.  Entitlement to a rating in excess of 10 percent for psoriasis.

8.  Entitlement to a rating in excess of 10 percent for psoriatic arthritis, right hand.

9.  Entitlement to a rating in excess of 10 percent for psoriatic arthritis, left hand.

10.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, T12 with disc bulge at L4-5; psoriatic thoracic and lumbar spondyloarthropathy.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1998.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2009, the Board denied the claims for entitlement to earlier effective dates for psoriatic arthritis, right shoulder, left shoulder, right wrist, left wrist, right ankle, and left ankle and remanded the remaining claims for additional development and due process concerns.  

The Veteran appealed the Board's decision to the Veterans Claims Court.  In December 2010, the Court vacated the Board's April 2009 decision and remanded the matter to the Board for action consistent with the December 2010 decision.

The issues of increased ratings for psoriatic arthritis of the right and left hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

With respect to his claim for TDIU, the Board finds that this issue is inextricably intertwined with his increased rating claims for psoriatic arthritis of the right and left hands.  Therefore, the issue will be held in abeyance pending completion of the development discussed in the REMAND below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

In May 2011 correspondence, the Veteran requested that all of his VA claims be consolidated, including the Court remanded issues.  The Board can only address the issues over which it has jurisdiction.  The issues discussed in this decision are the only ones currently pending before the Board.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for arthritis, on November 30, 1998, within one year after his separation from active service.

2.  Symptoms of right and left shoulder psoriatic arthritis were first noted on November 15, 2002.

3.  Symptoms of right and left wrist psoriatic arthritis were first noted on February 9, 1999.

4.  Symptoms of right and left ankle psoriatic arthritis were first noted on February 9, 1999.

5.  Service-connected psoriasis, at the most severe, is manifested by erythematosus plaque and cracking of the hands, feet, elbows, and knees, and minimal pitting in his nail beds, fingers, and toenails, that covers a maximum of 5 percent of the exposed skin and 6.3 percent of the total skin.

6.  Even when considering additional limitation of function due to pain, the Veteran's back disability did not result in forward flexion of the thoracolumbar spine of 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of incapacitating episodes as defined by the regulation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, right shoulder, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  The criteria for an effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, left shoulder, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

3.  The criteria for an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right wrist, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

4.  The criteria for an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left wrist, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

5.  The criteria for an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right ankle, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

6.  The criteria for an effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left ankle, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

7.  The criteria for a rating in excess of 10 percent for service-connected psoriasis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7800 to 7805, 7816 (2010).

8.  A rating in excess of 20 percent for service-connected degenerative disc disease, T12 with disc bulge at L4-5; psoriatic thoracic and lumbar spondyloarthropathy, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.

Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

I.  Earlier Effective Date Claims

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

Regarding presumptive service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, the effective date is the date entitlement arose if a claim is received within one year after separation from active duty; otherwise, it is the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

The Veteran filed a claim for service connection for arthritis, on November 30, 1998, within one year after his separation from active service.  Where a claim has been filed within one year after separation from service, the effective date of service connection is the day following separation from active service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

Right and Left Shoulders

The record, including service treatment records, does not reflect complaints or treatment of right or left shoulder psoriatic arthritis until November 15, 2002. Specifically, in May 1998, the Veteran was treated for tick bites and complained of having episodic systemic multi-joint symmetric pain.  He was diagnosed as having possible Lyme disease; however, testing was negative.  

Post-service VA medical treatment records show that in September 1999, he was noted to have polyarthralgias; however, pain in the shoulders was not specifically demonstrated.  During the VA outpatient treatment visit in November 2002, examination revealed tenderness when he raised his shoulders.  He was diagnosed with possible psoriatic arthritis.  

Although the Veteran raised claims for his shoulders within 1 year following his separation from active service, entitlement for these disabilities did not arise at any time prior to November 15, 2002.  While he had multi-joint pain during service and following service, there is no evidence that the shoulders were involved.  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the effective date of November 15, 2002, for the grant of service connection remain appropriate for the right and left shoulders.


Right and Left Wrists; Right and Left Ankles

The record, including service treatment records, does not reflect complaints or treatment of right or left, wrist or ankle, psoriatic arthritis until a February 9, 1999, VA examination.  Specifically, the February 1999 VA examination report noted complaints of pain in his wrists and ankles.  Upon examination however, full range of motion was noted for both his wrists and ankles.  X-rays of his wrists and ankles were negative for arthritis.  Regardless, the RO found that his complaints of pain were sufficient to show entitlement for these disabilities at that time.

Although the Veteran raised claims, for his wrists and ankles within 1 year following his separation from active service, entitlement for these disabilities did not arise at any time prior to February 9, 1999.  As noted above, he had episodic systemic multi-joint pain in service the evidence does not show that the complaints included his wrists and ankles.  Symptoms consistent with psoriatic arthritis of the wrists and ankles was not noted until February 9, 1999, and that effective date remain appropriate.

With respect to all earlier effective date claims, the Veteran has been granted effective dates as of the date entitlement arose.  An earlier effective date, for any of these disabilities, is not warranted because the standard is the "day following separation from active service or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b).  As already explained, there is no demonstration that entitlement arose at any time prior to November 15, 2002, for his shoulders, or any time prior to February 9, 1999, for his wrists or ankles.

Further, because the evidence of record does not demonstrate a diagnosis of psoriatic arthritis of the Veteran's shoulders, wrists, or ankles, prior to November 15, 2002, earlier effective dates based on presumptive service connection are not warranted, for any of these disabilities, under 38 C.F.R. § 3.400(b)(2)(ii).  

As the preponderance of the evidence is against the claims for earlier effective dates of service connection for his shoulders, wrists, and ankles, the benefit-of-the-doubt rule does not apply, and the appeals are denied.

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Psoriasis

In March 1999, the RO granted service connection for psoriasis and assigned a noncompensable rating effective August 8, 1998.  In January 2005, the RO continued the noncompensable rating.  In May 2006, the RO granted an increase rating to 10 percent for psoriasis under DC 7816 effective January 12, 2004.  

Under DC 7816, the criteria for a higher rating for psoriasis is as follows: 

* at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12- month period (10 percent)

* with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent).  

The provisions of DC 7816 also indicates that the psoriasis may be rated as disfigurement of the head, face, or neck under DC 7800 or as scars under DCs 7801 to 7805, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7816.

Under DC 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.  

The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are:  scar of 5 in. or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, DC 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2.

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 sq. in. (929 sq. cm.) or greater are rated as 10 percent disabling.  DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7802, Note 2.  DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  DC 7803.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804, Note 1.  Other scars are rated based upon limitation of function of affected part.  DC 7805.

After a careful review of the evidence of record, and for the reasons expressed below, the Board finds that the evidence of record does not demonstrate, or more nearly approximate, the requisite objective manifestations for the assignment of a disability evaluation in excess of 10 percent for psoriasis under DC 7816.

During VA treatment in January 2003, the Veteran's psoriasis was reported as stable.  In a August 2004 VA examination, he reported that his skin condition was intermittent and affected his hands, feet, elbows, and knees.  When exacerbated, the psoriasis would spread to his extremities.  He also had pitting minimally in his nail beds, fingers, and toenails.  Treatment consisted of steroid creams and Eucerin cream, which he used once a day.  

Physical examination showed that approximately 5 percent of the exposed body was affected, which included the palms of his hands and elbows, and 6.3 percent of the entire body area was affected.  There was no involvement of the facial, scalp, or neck area.  Erythematous plaque with cracking was present on the soles of the Veteran's feet and palms of his hands.  There was also mild plaquing of the elbows and knees and pitting and discoloration of the toenails and four fingernails consistent with psoriasis.  

In March 2006, the Veteran was treated for complaints of cuts to inner fingers and palmar aspect of hands due to psoriasis.  Physical examination revealed pitting of nails and dry cracked skin in palmar aspect of the hands and left pinky finger.  During the October 2009 VA examination, his psoriasis was reported as under control as there was only a few spots of redness to the medial surface of the patella tendon bilaterally.  

The objective evidence does not reflect that psoriasis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The Veteran is not prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs.  In fact, the record fails to demonstrate that he used medication to treat the psoriasis besides topical steroid creams.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted under DC 7816.

A higher rating is not warranted under DC 7800 as psoriasis does not involve the head, face or neck.  In addition, DCs 7801 to 7805 are not applicable because the evidence does not show that psoriasis caused scarring.  The only documented residuals of the psoriasis is the pitting in the nails beds.  The record is otherwise silent for any residuals including scarring.

The Board has considered the Veteran's contentions with respect to this disability, and acknowledges that he is competent to report his symptoms and their perceived severity.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence does not demonstrate that an evaluation higher than 10 percent in this case is warranted.

In summary, for the reasons and bases expressed above, the Board concludes that an evaluation in excess of 10 percent is not warranted for psoriasis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  The preponderance is against the claim and the appeal is denied.

Back

In March 1999, the RO granted service connection for degenerative disc disease at T12 with disc bulge at L4-5 and assigned a 10 percent rating effective August 8, 1998.  In January 2005, the RO granted an increased rating of 20 percent under DC 5237 effective January 12, 2004.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In order to warrant a higher rating, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

First, the evidence, however, does not show that the Veteran's spine is limited to 30 degrees forward flexion or is ankylosed, either favorably or unfavorably.  Specifically, in a June 2004 VA examination, range of motion of the back was 62 degrees forward flexion with pain at 58 degrees, 15 degrees extension with pain throughout movement, 17 degrees side bending to the right with pain throughout movement, 22 degrees side bending to the left with pain throughout, 48 degrees rotation to the right with pain throughout movement, and 58 degrees rotation to the left with pain throughout movement.  

During VA treatment in April 2005, January 2006, and March 2008, the Veteran was reported to have limited range of motion of the lumbar spine in all planes of movement.  In October 2009, he was afforded another VA examination that revealed forward flexion of 60 degrees after two repetitions and 55 degrees after three repetitions with pain at the end of the movement, extension of 15 degrees after three repetitions with minor pain at the end of the movement, left and right lateral flexion of 20 degrees after three repetitions with pain, and left and right lateral rotation of 10 degrees after three repetitions with pain.  

From the above findings, a higher rating is not warranted based on limitation of motion as forward flexion of the thoracolumbar spine is not limited to 30 degrees or less nor is there favorable ankylosis of the entire thoracolumbar spine shown at any time during the appellate period.  

The Board again recognizes the application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca; however, a higher rating is not warranted under these provisions.  While the VA examinations show that the Veteran had pain on movement, the evidence does not show that he had additional limitation of motion or functional loss resulting from pain that would warrant a higher rating as the pain and functional loss do not result in or approximate 30 degrees forward flexion or favorable ankylosis of the lumbosacral spine.  

During the June 2004 VA examination, the additional limitation described after repetitive attempts to touch his toes was pain.  In addition, the range of motion recorded during the October 2009 VA examination already considered repetitive motion and pain with repetitive use, which was described as very minimal.  The examiner commented that there seemed to be only some lack of endurance followed by repetitive use, but there was no fatigability, weakness, or incoordination.  

There is no indication of record of any functional loss with repetitive movements.  Therefore, as the reported range of motion already considered any additional limitation based on repetitive motion and pain, a higher rating is not warranted.

Next, the criteria for DCs 5235 to 5243 also require evaluating associated neurologic abnormalities separately.  The record contains complaints from the Veteran of radiating pain into the legs.  See VA treatment record dated May 2008.  Upon examination, however, muscle strength, tone, and mass were normal and a magnetic resonance imaging (MRI) of the sacroiliac joints was normal.  In addition, during the June 2004 and October 2009 VA examinations, the Veteran was found to have no neurological abnormalities.  Therefore, in the absence of objective medical evidence of neurological abnormalities, separate ratings are not warranted.

Next, although the Veteran had been diagnosed as having degenerative disc disease, the evidence does not demonstrate that he had incapacitating episodes having a total duration of at least 4 weeks in the past 12 months requiring bed rest prescribed by a doctor.  During the June 2004 VA examination, he stated that he did have incapacitating episodes requiring one to two days of bed rest about once a month.  There is no indication that the bed rest was prescribed by a doctor nor would the total amount of bed rest equal 4 weeks for a 12 month period.  

Furthermore, the October 2009 VA examiner stated that there was no history of incapacitation in the last 12 months and the record is completely silent for any bed rest prescribed by a doctor.  Therefore, a higher rating is not warranted based on incapacitating episodes as defined by the regulation.

With respect to the claims for increased ratings, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Board does not find evidence that his skin or back disabilities should be increased for any separate periods based on the facts found during the whole appeal period.  The evidence of record in connection with these claims supports the conclusion that he is not entitled to additional increased compensation during any time within the appeal period.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  The preponderance is against the Veteran's claims and the appeals are denied.

Extraschedular Considerations

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The October 2009 VA examination included the Veteran's report that he had been unemployed since December 2004 due to his back disability.  Therefore, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected back disability.  The competent medical evidence of record shows that his back condition is primarily manifested by pain, tenderness, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  He does not have any related neurological impairment.  

The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  Therefore, the Board finds that the effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the claims for an earlier effective date, the Board notes that the earliest possible date permitted by the effective date regulations has been granted, so that an earlier effective date is not legally possible.  In cases such as this, in which a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

With respect to the increased rating claims, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2004, May 2004, and August 2004, prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claims for an increased rating as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in May 2006.  Any questions as to the appropriate effective dates to be assigned are moot as the claims have been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file and he has not contended otherwise.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, right shoulder, is denied.

An effective date earlier than November 15, 2002, for the grant of service connection for psoriatic arthritis, left shoulder, is denied.

An effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right wrist, is denied.

An effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left wrist, is denied.

An effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, right ankle, is denied.

An effective date earlier than February 9, 1999, for the grant of service connection for psoriatic arthritis, left ankle, is denied.

Entitlement to a rating in excess of 10 percent for psoriasis is denied.

Entitlement to a rating in excess of 20 percent for degenerative disc disease, T12 with disc bulge at L4-5; psoriatic thoracic and lumbar spondyloarthropathy, is denied.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed to obtain a VA examination in order to determine the current severity of the Veteran's psoriatic arthritis of the right and left hands.  The examiner was specifically requested to include all pertinent pathology found on examination in the report of the evaluation.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in October 2009.  The examiner reported that the Veteran had pain in the hands at rest and during all movements.  Range of motion of either hand was not reported in the examination report.  The examiner stated that joint measurements would be forwarded for review of those done during physical therapy.  

A careful review of the records reveals that no such measurements were ever forwarded.  Therefore, the Board finds that another examination is necessary in this case in order to obtain the range of motion of the Veteran's right and left hands, which is necessary for the disposition of these claims.  As such, another examination should be obtained on remand to correct this deficiency.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center in Shreveport for the period from October 2009 to the present.

2.  Schedule the Veteran for an examination to determine the current severity of psoriatic arthritis of the right and left hands.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should undertake range of motion studies for the right and left hands, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

The examiner is also asked to offer an opinion as to whether the Veteran's service-connected disabilities (low back, psoriatic arthritis, left toe, tinnitus, rhinitis, and hemorrhoids) are so severe as to preclude substantially gainful employment

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  

If the decision with respect to the claims remains adverse, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


